Ut#r~ £/*s-k a f £nt,s~t~'                                                 g-/a- /C




ryy £ e. peJ^hi'OfJ i^#s /"e. -fitss<d - JT t^y^/A 1>U<. Ao A^^g,
        *f                   -/- T- //g <L   PAf-tr t-SQtsJC S<r~* /      /o s*i <L » J7"
               li      /**



                    f^.^      < .y   >fl-V K<"£-   of Ttr&y b Jx             ~y_±j^(U-
                                                                            f^mvr^
                                                                   €0URTQFD
                                                                                 otto
                                                                                     uppi
                                                    ^T//9^A yo^>            t'^ 112015
                                                    fille^t k.PuTl
                                                               ^t»iMco8te,Ctenk
                                                T^A__Z5^T3JL^
                                                £<7H */fr, //~/</-qqZ2y <LK
                                                         IVcf, /t/ZZ.*?

                                                           ^t^"